DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.

Drawings
The drawings were received on 03/18/2020.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “nonvolatile transistors” in Claims 3, 4, 5, 6, and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 3, 4, 5, 6 and 18 recite “nonvolatile transistors”; however, the term "nonvolatile transistors" does not appear in the specification.

Claim Objections
Claim17 is objected to because of the following informalities:  There are two comma(,)s in a single location of the first sentence in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1,
it recites the limitation "the plurality of effective capacitances".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of prior art examination, Examiner is interpreting this as “a plurality of effective capacitances".  

As per Claims 2-11,
they are rejected for the reasons presented above, due to their dependency upon rejected independent Claim 1.

As per Claim 16,
it recites the limitation "the plurality of effective capacitances".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of prior art examination, Examiner is interpreting this as “a plurality of effective capacitances".  

As per Claims 17-20,
they are rejected for the reasons presented above, due to their dependency upon rejected independent Claim 1.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knag (US 20190102359).

As per Claim 1,
Knag teaches a computation circuit comprising a computing cell array (Fig 8 where the cell array is shown as the 4x4 array of squares labeled as Wij; and Par [0001] The descriptions are generally related to memory, and more particularly to compute-in-memory circuits for memory cell arrays”) configured to provide a plurality of physical values respectively corresponding to a plurality of elements of a matrix (Fig 8: 4x4 array of squares labeled as Wij which are the elements of a matrix; and Par [0036] “As illustrated in FIG. 3, each of the weights comprising the weight matrix W is stored in CIM circuit 300 with the first matrix row of weights W00, W01, W02, W03 in the first column of the memory array in CIM circuit 300, W10, W11, W12, W13 in the next column and so forth”, where these physical values of matrix elements stored in the cell array part is the same as Fig 8); 
a vector input circuit (Fig 8 where 302 and 304 together forming the input circuitry) configured to provide a plurality of input voltages corresponding to an input vector to the computing cell array (Fig 8.304 and Par [0039] “when the wordlines X0, X1, X2, X4, are activated, the memory cells storing the binary weight matrix W cause the bitline voltage of the corresponding columns to drop. The bitline discharges only when both the input wordline is enabled (driven by a value of “1”) and the stored value in the bitcell is a value of “1””); and
a vector output circuit (Fig 8.820,818,418,816,706 together forming the output circuit; and Par [0056]) configured to output a plurality of output voltages (Fig 8.820 Z0, Z1, Z2 and Z3; and since the Y values are the BL Read Voltages, the final output Z values are also voltages: See Fig 7B and Par [0059] “The output bitline read voltages 310, after charge sharing using WDCSCs 706, are stored on bit serial accumulation capacitors 818 sized to be equal to the output capacitance of the WDCSCs 706”) each corresponding to a dot product between the input vector and a column vector of the matrix (Par [0061] “Using the illustrated example in FIG. 8, the single output scalar value Y resulting from four iterations, at times T0, T1, T2, T3, of binary CIM 800 performing the dot product of a 4-bit input vector X and 4-bit integer weights W = -8W30 + 4W20 + 2W10 + W00, is equivalent to the following expression: Y = -8Y3 + 4Y2 + 2Y1 + Y0”) according to the plurality of input voltages and the plurality of effective capacitances (Par [0059] “The output bitline read voltages 310, after charge sharing using WDCSCs 706, are stored on bit serial accumulation capacitors 818 sized to be equal to the output capacitance of the WDCSCs 706”, where 310 points to the Y values, which are input voltages into the output circuit).

As per Claim 11,
Knag teaches the computation circuit of Claim 1, further comprising a matrix control circuit (Fig 8.706 “Weighted Differential Column Switch Capacitors”, which is further illustrated in Fig 7C; and there are the same number of its instances as the number of bitlines in Fig 8) configured to set effective capacitances corresponding to each element of the matrix in the computing cell array (Fig 8.706 is further illustrated in Fig 7C, where there are multiple capacitors shown per control circuit, and in Fig 8 there are the same number of bitlines as these control circuits paired up, the switches and capacitors inside these circuits are capable of setting capacitances corresponding to each element of the matrix (array); and Par [0055] “As shown the WDCSC 706 includes weighted column switch capacitors (WCSC) 720 to weight the differential bitline voltages 310”).  

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo (US20200349217).

As per Claim 12,
Luo teaches a semiconductor device (Par [0051] “any other devices or media capable of storing content or other information, including semiconductor devices (e.g., those described herein as memory)”) comprising:  a command decoder configured to receive a command and an address (Fig 2.204 “address decoder”, 208 “command decoder”; Par [0080] “The address decoder 204 receives, for example, the address signal and supplies a decoded row address signal to the row decoder 216, and a decoded column address signal to the column decoder 218” and Par [0081] “The command signal input to the command terminals 262 is provided to the command decoder 208 via the command input circuit 206. The command decoder 208 may decode the command signal 262 to generate various control signals”; where the address decoder and the command decoder together teach the claimed command decoder); and a data input/output (IO) buffer (Fig 2.224 “IO circuit” and Par [0082] “The input/output circuit 224 may include input buffers”) configured to input or output data according to a control of the command decoder (Par [0082] “During a read operation, the read data may be output externally from the data terminals 240 via a read/write amplifier 222 and an input/output circuit 224. […] The write data command may be supplied via the input/output circuit 224 and the read/write amplifier 222 to a given memory cell array 220 and written in the memory cell designated by the row address and the column address”, which discloses the data are selectively used according to the control of the command and address decoders); and a computation circuit configured to generate a plurality of output voltages corresponding to product of an input vector provided from the data IO buffer and a matrix according to a control of the command decoder (Fig 2.220(cell array matrix), 216(row decoder), 218(column 

As per Claim 13,
Luo teaches the semiconductor device of claim 12, further comprising a digital to analog converter (DAC) (Fig 3.308 “DAC”; Par [0088] FIG. 3 provides a more detailed side-by-side illustration of the memory array and matrix fabric circuitry configurations”, which confirms this is the same embodiment as in Fig 2, and disclosing components that were not shown in Fig 2) configured to convert a data of the data IO buffer (Par [0082] “The input/output circuit 224 may include input buffers”, so through the IO circuit) into an input voltage corresponding to an element of the input vector (Par [0121] “When the matrix fabric and/or matrix multiplication unit (MMU) are appropriately configured, the input operand a is read by the digital-to-analog (DAC) and applied to the matrix fabric Mx,y, for analog computation” and Par [0095] “In analog crossbar fabric (matrix fabric) 321 operation, each of the row terminals is concurrently driven by an analog input signal”, where the analog input signal is the voltage coming through the IO circuit and the amplifier, corresponding to the input vector, as recited earlier) and to provide the input voltage with the computation circuit (Fig3.321 being fed by 308 DAC) according to a control of the command decoder (Fig 2.204 “address decoder” and 208 “command decoder” as a combination for the command decoder, interpreted as the same device as the control logic of Fig3.315, as described earlier”).

As per Claim 14,
Luo teaches the semiconductor device of claim 12, further comprising an analog to digital converter (ADC) configured to convert the plurality of output voltages into a plurality of output data (Fig 3.310 “ADC”; Par [0097] “inputs are converted to the analog domain by the DAC 308 for analog computation, but may also be converted back to the digital domain by the ADC 310”, where the voltage converted back to digital is the output data) and provide the output data with the data IO buffer (Par [0082] “The input/output circuit 224 may include input buffers”, so through the IO circuit) according to a control of the command decoder (Par [0081] “The command decoder 208 may decode the command signal 262 to generate various control signals. For example, the RAS (Row Address Strobe) can be asserted to specify the row where data is to be read/written, and the CAS can be asserted to specify where data is to be read/written” and Par [100] “Once calculated, the resulting analog values may be converted back to the digital domain via the aforementioned ADC”, thus the output data through the IO data buffer is provided according to the command decoder).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knag (US 20190102359) in view of Taguchi (US 20030042944).

As per Claim 10,
Knag teaches the computation circuit of Claim 1.
Knag does not teach the vector input circuits includes: a plurality of input buffers configured to respectively buffer the plurality of input voltages; and a plurality of input switches configured to selectively provide output voltages of the plurality of input buffers to the computing cell array.
However, in an analogous art of memory array implementation, Taguchi teaches plurality (Taguchi Fig 28 and Par [0231] “In FIG. 28, the same functional portions as those of FIG. 27 are denoted by the same reference numerals”) of input switch and buffer pairs providing input voltages (Taguchi Fig 27 and Par [0230] “this embodiment is provided with a switching element 606 which selects either the reference voltage VRE or the constant voltage VITL according to the logic of the signal CTTM to use it as a reference voltage INREF (e.g., V of FIG. 16) of the input buffer circuit”, where the recited input buffer circuit refers to Fig 20.442). 
the vector input circuits includes: a plurality of input buffers configured to respectively buffer the plurality of input voltages; and a plurality of input switches configured to selectively provide output voltages of the plurality of input buffers to the computing cell array.
One of ordinary skill in the art would be motivated to do as such circuitry would enable holding all incoming information as needed before it continues to the computing cells for processing, which ultimately would permit several data transfers to take place simultaneously.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (US20200349217) in view of Muralimanohar (US 20180373902).

As per Claim 15,
Luo teaches the computation circuit of Claim 12.
Luo does not teach an element buffer configured to receive element data corresponding to an element of the matrix from the data IO buffer and to buffer the element buffer according to a control of the command decoder.
However, in an analogous art of memory array implementation, Muralimanohar teaches an element buffer unit (Muralimanohar Fig 4.454 “Local Vector Buffer”) to receive element data corresponding to an element of the matrix, and to buffer the element buffer (Muralimanohar Par [0018] “FIG. 4 illustrates an example of a circuit 400 that utilizes cluster processing to performing analog sub-matrix computations from input matrix values”, which means the data transferred through the data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Luo and Muralimanohar before them, to modify Luo to implement an element buffer to receive element data from the IO buffer under control of a control logic. As Luo teaches inputs being received at the I/O buffer, the combination would result in an element buffer configured to receive element data corresponding to an element of the matrix from the data IO buffer and to buffer the element buffer according to a control of the command decoder.
One of ordinary skill in the art would be motivated to do as such a buffer circuitry is capable of regenerating the input signal, usually using a strong high and a strong low, resulting in stable transfer of IO data.
	 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (US20200349217) in view of Knag (US 20190102359).

As per Claim 16,
Luo teaches the computation circuit of Claim 12.
Luo does not teach the computation circuit comprises: a computing cell array configured to set and store the plurality of effective capacitances respectively corresponding to the elements of the 
However, in an analogous art of memory array implementation, Knag teaches a computing cell array (Fig 8 where the cell array is shown as the 4x4 array of squares labeled as Wij; and Par [0001] The descriptions are generally related to memory, and more particularly to compute-in-memory circuits for memory cell arrays”) configured to provide a plurality of physical values respectively corresponding to a plurality of elements of a matrix (Fig 8: 4x4 array of squares labeled as Wij which are the elements of a matrix; and Par [0036] “As illustrated in FIG. 3, each of the weights comprising the weight matrix W is stored in CIM circuit 300 with the first matrix row of weights W00, W01, W02, W03 in the first column of the memory array in CIM circuit 300, W10, W11, W12, W13 in the next column and so forth”, where these physical values of matrix elements stored in the cell array part is the same as Fig 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Luo and Knag before them, to modify Luo to implement a computing cell array which can set and store effective capacitances corresponding to matrix elements. This would result in a computing cell array configured to set and store the plurality of effective capacitances respectively corresponding to the elements of the matrix.
One of ordinary skill in the art would be motivated to do as such circuitry would enable versatile combination of physical values through the amount of charges stored in each cell’s capacitors.
	The combination so far does not teach a vector input circuit configured to provide a plurality of input voltages corresponding to an input vector to the computing cell array; and a vector output circuit configured to output a plurality of output voltages each corresponding to a dot product between the 
However, in an analogous art of memory array implementation, Knag teaches a vector input circuit (Fig 8 where 302 and 304 together forming the input circuitry) configured to provide a plurality of input voltages corresponding to an input vector to the computing cell array (Fig 8.304 and Par [0039] “when the wordlines X0, X1, X2, X4, are activated, the memory cells storing the binary weight matrix W cause the bitline voltage of the corresponding columns to drop. The bitline discharges only when both the input wordline is enabled (driven by a value of “1”) and the stored value in the bitcell is a value of “1””). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Luo and Knag before them, to modify Luo to implement a vector input circuit which can provide input voltages which are input vector values. This would result in a vector input circuit configured to provide a plurality of input voltages corresponding to an input vector to the computing cell array.
One of ordinary skill in the art would be motivated to do as such circuitry would be able to provide the input vector as a signal of a fixed duration onto the array in a stable way.
The combination so far does not teach a vector output circuit configured to output a plurality of output voltages each corresponding to a dot product between the input vector and a column vector of the matrix according to the plurality of input voltages and the plurality of effective capacitances.
However, in an analogous art of memory array implementation, Knag teaches a vector output circuit (Fig 8.820,818,418,816,706 together forming the output circuit; and Par [0056]) configured to output a plurality of output voltages (Fig 8.820 Z0, Z1, Z2 and Z3; and since the Y values are the BL Read Voltages, the final output Z values are also voltages: See Fig 7B and Par [0059] “The output bitline read voltages 310, after charge sharing using WDCSCs 706, are stored on bit serial accumulation capacitors  each corresponding to a dot product between the input vector and a column vector of the matrix (Par [0061] “Using the illustrated example in FIG. 8, the single output scalar value Y resulting from four iterations, at times T0, T1, T2, T3, of binary CIM 800 performing the dot product of a 4-bit input vector X and 4-bit integer weights W = -8W30 + 4W20 + 2W10 + W00, is equivalent to the following expression: Y = -8Y3 + 4Y2 + 2Y1 + Y0”) according to the plurality of input voltages and the plurality of effective capacitances (Par [0059] “The output bitline read voltages 310, after charge sharing using WDCSCs 706, are stored on bit serial accumulation capacitors 818 sized to be equal to the output capacitance of the WDCSCs 706”, where 310 points to the Y values, which are input voltages into the output circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Luo and Knag before them, to modify Luo to implement a vector output circuit which can output the output voltages which are dot product results of between the input values and a column vector of the matrix stored as capacitor values. This would result in a vector output circuit configured to output a plurality of output voltages each corresponding to a dot product between the input vector and a column vector of the matrix according to the plurality of input voltages and the plurality of effective capacitances.
One of ordinary skill in the art would be motivated to do as such circuitry would provide amplification for the bitline signals for stably maintain the desired output values.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (US20200349217) in view of Knag (US 20190102359), and further in view of Taguchi (US 20030042944).

As per Claim 20,
Luo modified by Knag teaches the computation circuit of Claim 16.

However, in an analogous art of memory array implementation, Taguchi teaches plurality (Taguchi Fig 28 and Par [0231] “In FIG. 28, the same functional portions as those of FIG. 27 are denoted by the same reference numerals”) of an input switch and buffer pairs providing input voltages (Taguchi Fig 27 and Par [0230] “this embodiment is provided with a switching element 606 which selects either the reference voltage VRE or the constant voltage VITL according to the logic of the signal CTTM to use it as a reference voltage INREF (e.g., V of FIG. 16) of the input buffer circuit”, where input buffer circuit refers to Fig 20.442). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Luo, Knag and Taguchi before them, to modify Luo and Kang to replace Knag’s input circuitry with Taguchi’s input circuitry comprising input switches and input buffers, providing the voltages. This would result in the vector input circuits includes: a plurality of input buffers configured to respectively buffer the plurality of input voltages; and a plurality of input switches configured to selectively provide output voltages of the plurality of input buffers to the computing cell array.
One of ordinary skill in the art would be motivated to do as s3uch circuitry would enable holding all incoming information as needed before it continues to the computing cells for processing, which ultimately would permit several data transfers to take place simultaneously.


Allowable Subject Matter
Claims 2-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the rejections under 112(a) and 112(b) were overcome.
The following are statements of reasons for the indication of allowable subject matter:  

As per Claim 2,
Applicant claims the computing cell array comprises: a plurality of computing cells; a plurality of plate lines; and a plurality of bit lines, wherein each of the plurality of computing cells is located where a respective one of the plurality of plate lines and a respective one of the plurality of the bit lines cross, wherein each of the plurality of computing cells includes a plurality of capacitors selectively coupled between the respective one of the plurality of plate lines and the respective one of the plurality of bit lines; and wherein an effective capacitance between the respective one of the plurality of plate lines and the respective one of the plurality of bit lines respectively corresponds to a value of an element included in the matrix.
The primary reason for indication of allowable subject matter is the limitation in combination of all the limitations, such as each of the plurality of computing cells is located where a respective one of the plurality of plate lines and a respective one of the plurality of the bit lines cross, wherein each of the plurality of computing cells includes a plurality of capacitors selectively coupled between the respective one of the plurality of plate lines and the respective one of the plurality of bit lines. 
Hirayama (US 20150098263) discloses an array structure with plurality of bitlines and plate lines (Hirayama Fig 4 “BL”, “PL” and Par [0041] “The ferroelectric memory cells 29 are arranged in rows and columns in a matrix form”). However, Hirayama does not teach each of the plurality of computing cells including a plurality of capacitors selectively coupled between the respective one of the plurality of plate lines and the respective one of the plurality of bit lines.

Therefore, none of the closest prior art found teaches the limitation required in the claimed invention. Thus, claim 2 would be allowable if rewritten or amended to overcome other rejections.

As per Claims 3-9,
They are allowable due to their dependency upon Claim 2.

As per Claim 17,
	The claim contains the same limitations as in Claim 2, that are not taught by any prior arts, and it is allowable due to the same reason.

As per Claims 18-19,
They are allowable due to their dependency upon Claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUL YOUNG LEE whose telephone number is (571) 272-0970. The examiner can normally be reached 10 AM - 6 PM EST.
:   Sumbul (US20190042199) discloses matrix multiplication operations through Compute-in-Memory device, comprising cell arrays, sample gates, bit line capacitors and bit line switches.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHUL YOUNG LEE/Examiner, Art Unit 2182                

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182